 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                            NORTHERN DISTRICT OF CALIFORNIA
 6
     WILLIAM LOFTUS ET AL.,                              Case No. 4:19-cv-01608-YGR
 7
 8
                            Plaintiffs,                  TEMPORARY RESTRAINING
 9          v.                                           ORDER AND ORDER TO SHOW
                                                         CAUSE
10
     SUNRUN INC. ET AL,
11
12                                                       Re: Dkt. No. 39
                            Defendants.
13
14
            TO: DEFENDANT MEDIA MIX 365, LLC AND ITS OFFICERS, AGENTS,
15
     SERVANTS, EMPLOYEES AND ATTORNEYS AND ALL THOSE IN ACTIVE CONCERT
16
     OR PARTICIPATION WITH IT:
17
            YOU ARE HEREBY ORDERED to preserve all evidence, including, but not limited to,
18
     call and lead logs, call recordings, and consumer complaints pertaining to solar telemarketing
19
     and/or lead generation. You are hereby ordered to preserve all such evidence that you would
20
     have otherwise destroyed pursuant to the Stipulation of Entry of Order for Permanent Injunction
21
     and Civil Penalty Judgment in United States v. Media Mix 365, LLC, Case No. 8:19-cv-01243-
22
     GW-JEM (C.D. Cal. June 21, 2019), ECF No. 2 ("Stipulated Injunction").
23
            YOU ARE HEREBY ORDERED to show cause why a preliminary injunction should
24
     not issue enjoining you from failing to preserve the evidence described above. Written
25
     response to be filed by July 12, 2019. Hearing on the preliminary injunction to be held on
26
     July 16, 2019, at 2:00 p.m., Courtroom One, U.S. District Courthouse, 1301 Clay Street,
27
     Oakland, California.
28
          The Court finds this Order consistent with the exception stated in the Stipulated Injunction,
      which provides, in pertinent part:
                            IT IS FURTHER ORDERED that Defendants, Defendants’
 1
                    officers, agents, and employees, and all other Persons in active
 2                  concert or participation with any of them, who receive actual
                    notice of this Order, whether acting directly or indirectly, are
 3                  permanently restrained and enjoined from directly or indirectly:
 4                          A. Disclosing, using, or benefitting from customer
                    information, including the name, address, telephone number, email
 5
                    address, social security number, other identifying information, or
 6                  any data that enables access to a customer’s account (including a
                    credit card, bank account, or other financial account), that any
 7                  Defendant obtained prior to entry of this Order in connection with
                    Telemarketing; and
 8
                            B. Failing to destroy such customer information in all
 9                  forms in their possession, custody, or control within 30 days after
10                  entry of this Order.

11                         Provided, however, that customer information need not be
                    disposed of, and may be disclosed, to the extent requested by a
12                  government agency or required by law, regulation, or court order.
13          In issuing this temporary restraining order, the Court finds that Plaintiffs have shown that
14   they and putative class members will suffer immediate and irreparable injury if the documents at
15   issue are destroyed. In particular, the Court finds that the evidence at issue is relevant to the
16   investigation and prosecution of the individual and putative class claims arising under the
17   Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), and the California Invasion of
18   Privacy Act (“CIPA”), Cal. Penal Code § 632.7.
19          The Court further finds that no security is required of Plaintiffs on account of this order
20   as it is consistent with defendant's obligations under the Federal Rules of Civil Procedure and
21   Federal Rules of Evidence.
22          This Order is effective immediately and shall expire 14 days from the day it is entered.
23   Plaintiffs are ORDERED to serve this Order, the summons and complaint, and all supporting
24                                                                    July 5, 2019
     pleadings and papers on Defendant Media Mix 365, LLC by ________________.
25
             IT IS SO ORDERED.
26
     Dated: July 2, 2019                                    ___________________________________
27                                                             YVONNE GONZALEZ ROGERS
                                                             UNITED STATES DISTRICT JUDGE
28
